     Case 6:18-cv-01267-EFM-KGG Document 150 Filed 04/15/20 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

MNM INVESTMENTS, LLC,               )
                                    )
                Plaintiff,          )
                                    )
v.                                  )
                                    )
HDM, INC. and DEREK MCCLOUD,        )
                                    )
                Defendants.         )
____________________________________)
                                    )                Case No.: 18-1267-EFM-KGG
HDM, INC.,                          )
                                    )
           Counterclaim-Plaintiff,  )
                                    )
v.                                  )
                                    )
MNM INVESTMENTS, LLC,               )
KANSAS MOTORCYCLE WORKS, LLC, )
And MATTHEW MOORE,                  )
                                    )
           Counterclaim-Defendants. )
____________________________________)

   MEMORANDUM & ORDER ON PENDING DISCOVERY MOTIONS

      Now before the Court is the Motion to Quash the second non-party business

subpoena filed by Millennium Machine and Tool, Inc. (hereinafter “Millennium”).

The subpoena was served by Plaintiff MMM Investments (“MNM”). The Court –

and Plaintiff – notes that the subpoena is largely similar to the one that was the

subject of Plaintiff’s Motion to Compel Discovery (Doc. 129) and Millennium’s


                                          1
     Case 6:18-cv-01267-EFM-KGG Document 150 Filed 04/15/20 Page 2 of 8




Objection to/Motion to Quash Non-Party Business Records Subpoena (Doc. 134).

The Court previously granted Plaintiff’s motion to compel and denied

Millennium’s motion to quash to the initial subpoena. (See Doc. 144.) For the

reasons set forth herein, the Court again denies Defendant’s Motion to Quash.

(Doc. 146.)

                                 BACKGROUND

      The case arises from an alleged breach of contract, trademark infringement,

and counterfeiting brought by MNM, the manufacturer of Big Dog Motorcycles

against HDM, a former parts supplier. (Doc. 4, at 15-19.) HDM filed a

counterclaim, which includes a claim that it, not MNM, is the owner of the marks

at issue. The relationship of the parties and facts/status of this lawsuit have been

previously briefed in connection with MNM’s Motions for Partial Summary

Judgment (Doc. 62) and for Preliminary Injunction (Doc. 76). The procedural

history was also summarized in MNM’s Motion to Amend the Scheduling Order.

(Doc. 111). Those summaries are incorporated herein by reference.

      As mentioned above, the Court previously granted Plaintiff’s motion to

compel and denied Millennium’s motion to quash the initial subpoena. (Doc. 144.)

Subsequently, Plaintiff issued a new and identical subpoena on March 2, 2020 (the

“second subpoena”). (Doc. 141.) Millennium, who is not a party to this litigation

and not bound by the Scheduling Order, notes that this is 24 days after the close of


                                          2
    Case 6:18-cv-01267-EFM-KGG Document 150 Filed 04/15/20 Page 3 of 8




discovery in this case. (Doc. 146, at 2; see also Doc. 115.) The Court, however,

notes that there is a pending Motion to Amend Scheduling Order (Doc. 124),

which includes a request to extend the discovery deadline 90 days, in part to

engage in this very third-party discovery. As such, the Court is not persuaded by

Millennium’s argument as to the timing of the subpoena.

      As in its prior motion to quash, Millennium again spends significant time

arguing technical issues, this time focusing on the second subpoena as “not

properly served or effective because Plaintiff failed to pay the required mileage

and attendance fees for [Millennium] to appear as directed.” (Doc. 146, at 2.) The

Court considered Millennium’s technical arguments in the prior motion to quash.

Therein, the Court found the interests of judicial economy to be better served by

focusing on the substantive, rather than technical, issues surrounding the subpoena.

(Doc. 144, at 16.) The Court finds no reason to treat this subpoena differently.

Thus, the Court will again address the substance of the information sought by the

subpoena.

                   LEGAL STANDARD FOR DISCOVERY

      Fed. R. Civ. P. 26(b) states that

             [p]arties may obtain discovery regarding any
             nonprivileged matter that is relevant to any party's claim
             or defense and proportional to the needs of the case,
             considering the importance of the issues at state in the
             action, the amount in controversy, the parties' relative

                                          3
     Case 6:18-cv-01267-EFM-KGG Document 150 Filed 04/15/20 Page 4 of 8




             access to relevant information, the parties' resources, the
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this
             scope of discovery need not be admissible in evidence to
             be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart,

No.16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

                                    ANALYSIS

      The following categories of documents sought by the subpoena at issue are

identical to those sought by the first subpoena:


             1.    Communications during the Relevant Period with
             Derek McCloud, Donna McCloud, HDM, Inc., or any
             employee, agent, or independent contractor of Derek
             McCloud, Donna McCloud, or HDM, Inc.

             2.   Documents Relating to any agreements with Derek
             McCloud, Donna McCloud or HDM , Inc., or any
             employee, agent, or independent contractor of Derek
             McCloud, Donna McCloud, or H M , Inc.

             3.    Documents Relating To your sale or manufacture
             of any products during the Relevant Period that display
             any of the Marks either on the packaging or on the
             product itself.

             4.   Agreements with Big Dog Motorcycles, LLC,
             Motorcycle Enterprises, LLC, or Wichita Motorcycles,
             LLC.


                                          4
     Case 6:18-cv-01267-EFM-KGG Document 150 Filed 04/15/20 Page 5 of 8




             5.    Documents Relating To the resolution, settlement,
             or other disposition of the lawsuit captioned Millennium
             Machine and Tool, Inc. v. Big Dog Motorcycles, LLC,
             Case NO. 14 LM 15233, in the District Court of
             Sedgwick County, Kansas.

             6.   Documents Relating to Your alleged right to
             manufacture parts or accessories for Big Dog
             Motorcycles.

             7.     Documents Relating To any litigation or dispute
             between Derek McCloud, Donna McCloud, or HDM,
             Inc., on the one hand, and MNM Investments, Inc.,
             Kansas Motorcycle Works, LLC, or Matt Moore on the
             other.

             8.     Documents Relating To revenue or other value
             derived from the sale or marketing of products that
             display any of the Marks either on the packaging or on
             the product itself.

             9.     Documents Relating To the design, repair,
             maintenance, service, manufacture, or fabrication of
             either Big Dog motorcycles or parts or accessories
             utilized in connection with Big Dog motorcycles,
             including, but not limited to, photography, blueprints,
             mock ups, templates, models, prototypes, exploded parts
             views, part drawings, and CAD files.


(Doc. 134, at 8-9; Doc. 149-2, at 5-6.)

      In the present motion, Millennium argues that categories 2, 4, 6 – 9 are

vague as to a time frame. (Doc. 146, at 2.) The Court notes that these categories

do not state a particular time period. See supra. As such, they request all such

documents that exist. While an argument could be made that the lack of a


                                          5
     Case 6:18-cv-01267-EFM-KGG Document 150 Filed 04/15/20 Page 6 of 8




temporal limitation as to documents sought is objectionable on other grounds, the

Court does not find this to be “vague.” Further, as explained by Plaintiff in

response to Millennium’s prior motion, these categories are “more targeted and

required no temporal limitation given the nature of the documents requested.” (See

Doc. 140, at n.5.) The Court thus overrules Millennium’s vagueness objection as

to these categories.

      Millennium also objects that categories 1, 5, and 9 are “unduly burdensome

given the search for such information, the years that have past [sic] since MMTI

did any work for Big Dog Motorcycles, and the fact that Plaintiff’s counsel has

documents responsive to request 5 in its firm already.” (Id.) As with its prior

motion, Millennium again has not indicated how the stated time period is “unduly

burdensome.” “A proper objection to a discovery inquiry should state the specific

grounds for the objection.” U.S. ex rel. Minge v. Tect Aerospace, Inc., No. 07-

1212-MLB-KGG, 2011 WL 1885934, *3 (D. Kan. May 18, 2011) (reaching this

conclusion in regard to responses to discovery requests). “Such boilerplate

objections are useless and should be avoided.” Id.

      Simply stated, Millennium has the burden to establish that the subpoena

should be quashed as the party resisting the discovery. (Id., at 9-10 (citing Holick

v. Burkhart, No. 16-1188-JTM-KGG, 2017 WL 3723277, at *6 (D. Kan. Aug. 29,




                                          6
     Case 6:18-cv-01267-EFM-KGG Document 150 Filed 04/15/20 Page 7 of 8




2017) (internal citation omitted) (conclusion reach in context of third-party

subpoenas).) Millennium has again failed to do so.

      Finally, Millennium contends that the subpoena seeks “confidential and or

trade secret information that would need to be protected by the Protective Order in

this case if [Millennium] is required to produce and such would need to be

Attorney Eyes Only.” (Doc. 146, at 2.) As stated in the prior Order, the Court

instructs Millennium to respond to the subpoena and avail itself of the Protective

Order entered in the case when proprietary or trade secret information is

implicated. (Doc. 144, at 18.)

      As such, the Court DENIES the Objection/Motion to Quash filed by third-

party Millennium (Doc. 146). In so holding, the Court instructs Millennium to

provide a supplemental response to the subpoena within thirty (30) days of the

date of this Order.




      IT IS THEREFORE ORDERED that the Objection to Second Non-Party

Business Records Subpoena, Motion to Quash, and Motion for Protective Order

filed by Millennium (Doc. 146) is DENIED.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 15th day of April, 2020.



                                          7
Case 6:18-cv-01267-EFM-KGG Document 150 Filed 04/15/20 Page 8 of 8




                              S/ KENNETH G. GALE
                              KENNETH G. GALE
                              United States Magistrate Judge




                                8
